     Exhibit 10.9
OPERATING AGREEMENT AND BY-LAWS
OF JACKSON OFFSHORE, LLC
THIS OPERATING AGREEMENT AND BY-LAWS of JACKSON OFFSHORE, LLC (this “Operating
Agreement”) is entered into and shall be effective as of the 16th day of August,
2006, by and among the undersigned, the sole and only Members of Jackson
Offshore, LLC (the “Company”), pursuant to the provisions of the Louisiana
Limited Liability Company Law, La. R.S. 12:1301, et seq. (the “Act”), and on the
terms and conditions herein contained:
RECITALS
WHEREAS, the existing Members of the Company desire to enter into this Operating
Agreement to govern the affairs of the Company.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the Members, the undersigned, being
the sole and only Members of the Company, do adopt this Operating Agreement in
its entirety, to read as follows:
ARTICLE I
INTRODUCTION
Section 1.1 Name. The name of the Company is Jackson Offshore, LLC.
Section 1.2 Registered Office: Registered Agent: Other Offices. The registered
office of the Company in Louisiana shall be 601 Poydras St., Suite 2775, New
Orleans, LA 70130 or such other office as the Board of Directors may designate
from time to time in the manner provided by law. The registered agent of the
Company in the State of Louisiana shall be Stewart F. Peck or such other Person
as the Board of Directors may designate from time to time in the manner provided
by law.
Section 1.3 Defined Terms. Terms used in this Operating Agreement with their
initial letters capitalized shall, unless the context otherwise requires, have
the meanings specified in this Section 1.3 or as defined elsewhere in this
Operating Agreement (including, without limitation, the preamble and recitals).
The singular shall include the plural and the masculine gender shall include the
feminine and neuter, and vice versa, as the context requires. Then used in this
Operating Agreement, the following terms shall have the meanings set forth
below:
“Act” has the meaning set forth in the preamble.
“Agreed Value” means that sum of cash, or the fair market value of Contributed
Property, services or other consideration, as agreed to by a subscribing
Shareholder and the Directors, using such reasonable method of valuation as they
may adopt, that shall be paid or contributed to the Company as consideration for
Shares.
“Article” has the meaning set forth in the preamble.

-1-



--------------------------------------------------------------------------------



 



“Board of Directors” means the deliberative body formed and constituted pursuant
to Article III of this Agreement through which the powers of the Company shall
be exercised and the business and affairs of the Company shall be managed. The
Board of Directors shall consist of the number of Directors fixed in
Section 3.1.
“Business Day” means a day of the year on which banks are not required or
authorized to close in New Orleans, Louisiana.
“Code” means the Internal Revenue Service Code of 1986, as amended. All
references herein to sections of the Code shall include any corresponding
provision or provisions of succeeding law.
“Company” has the meaning set forth in the preamble.
“Contributed Property” means property or other consideration (excluding services
and cash) paid to the Company by a Shareholder in consideration for the issuance
by the Company to such Shareholder of a Share.
“Director” means an individual selected to serve the Company as a Director
pursuant to Section 3.1.
“Fiscal Year” means (i) the period commencing on the effective date of this
Operating Agreement and ending on December 31 of the calendar year in which such
commencement occurs and (ii) any subsequent twelve (12) month period commencing
on January 1 and ending December 31.
“Majority in Interest” means, at any time, the Shareholders owning more than 50%
of the issued and outstanding Shares.
“Operating Agreement” has the meaning set forth in the preamble.
“Permitted Transfer” shall have the meaning set forth in Section 6.1 hereof.
“Person” means any individual, partnership, corporation, trust, limited
liability company or other entity.
“Regulations” means the income tax regulations promulgated under the Code; as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).
“Share” means a single membership interest in the Company, including any and all
benefits to which the holder of such Share may be entitled as provided in this
Operating Agreement, together with all obligations of such holders to comply
with the terms and provisions of this Operating Agreement.

-2-



--------------------------------------------------------------------------------



 



“Shareholder” means any Person executing this Operating Agreement as of the date
of this Operating Agreement as a Shareholder, as well as any Person who
hereafter acquires Shares of the Company, and shall have the same meaning as the
term “member” under the Act, but does not include any person who has ceased to
be a Shareholder of the Company.
“Subscription Price” means, with respect to each Share, the Agreed Value (net of
liabilities assumed or taken subject to) of property, the value of services
and/or the total amount of cash or other consideration contributed to the
Company by a Shareholder in consideration for such Share.
“Transfer” or “transfer,” as a noun, means any sale, exchange, mortgage, pledge,
donation or other disposition and, as a verb, means to sell, encumber or
otherwise dispose of.
“Transferred Share” means a Share transferred pursuant to the provisions of
Article VI hereof.
Section 1.4 Company Purpose. The Company has been organized to engage in any
lawful activity for which limited liability companies may be formed under the
Act.
Section 1.5 No State Law Partnership. The Company shall not be a partnership
(including, without limitation, a partnership in commendam) or joint venture for
purposes of state law and no Shareholder shall be a partner or joint venturer of
any other Shareholder for any purposes and this Operating Agreement shall not be
construed to suggest otherwise. The Shareholders intend that the Company be
taxed as a corporation for federal income tax purposes.
ARTICLE II
SHAREHOLDERS; SHARES; MEETINGS; VOTING
Section 2.1 Names, Addresses, Shares Percentage Interests. The name, municipal
address, and number of Shares owned by each of the Shareholders of the Company
are as set forth on Exhibit A hereto. The Board of Directors shall be authorized
to and shall amend Exhibit A hereto whenever (i) new Shareholders are admitted
to the Company and/or (ii) the ownership of Shares changes.
Section 2.2 Shares.
     (a) The membership interests (as defined in the Act) of the Company shall
be divided into and consist of 10,000 Shares. The authorized Shares of the
Company shall be divided into two classes, Class A and Class B. Class A shall
consist of seven thousand five hundred and fifty (7,550) Shares (“Class A
Shares”), and Class B shall consist of two thousand four hundred fifty (2,450)
Shares (“Class B Shares”). Except as provided in subsection (b) of this Section,
each Share shall be in all respects equal to every other Share and shall be
entitled to one vote on all matters for which Shareholders are entitled to vote.
The rights represented by the Shares shall include (i) the right to receive
dividends and other distributions, including liquidating distributions, from the
Company and (ii) all other rights, benefits and privileges enjoyed by the

-3-



--------------------------------------------------------------------------------



 



Shareholders (under the Act, the Articles of Organization or this Operating
Agreement) in their capacity as “Shareholders, including rights to vote, consent
and approve. Upon issuance, each Share shall be non-assessable. Shares shall
have no assigned par value and each Share shall be issued in consideration for
such Subscription Price as may, from time to time, be determined by the Board of
Directors. The Subscription Price for Shares may, at the election of the Board
of Directors, vary from Share to Share and as between Shares. The consideration
for Shares issued shall be paid in cash, tangible or intangible goods, tangible
or intangible real property, or services actually rendered to the Company, the
fair value of which is not less than the dollar amount of the consideration
fixed for the Shares, before the Shares are issued. Upon payment of the
consideration fixed therefor, such Shares shall be considered as fully paid. All
fully paid shares shall be non-assessable. Upon issuance of any Shares, the
holder shall become a Shareholder or member of the Company and be subject to the
terms and conditions of this Agreement.
     (b) Class A Shares and Class B Shares shall be identical in all respects
except that (i) Class A Shares may only be issued to, and owned by, individuals
who are citizens of the United States and/or corporations or other juridical
entities that would qualify in their own right under Section 2 of the Shipping
Act of 1916, 46 U.S.C. §802 (the “Shipping Act”) and applicable regulations to
operate vessels in the coastwise trade of the United States, while Class B
Shares may be issued to, and owned by, any natural person or juridical entity
without regard to citizenship; and (ii) the holders of Class A Shares shall be
entitled to elect only Class A Directors, while the holders of Class B Shares
shall be entitled to elect only Class B Directors, to the Board of Directors of
the Company in the respective compliments set forth below. In addition, the
issuance of Class B Shares will be restricted so that there cannot be, at any
time, in excess of twenty-five percent (25%) of the outstanding membership
interests of the Company represented by Class B Shares.
     (c) Except as otherwise provided in this Operating Agreement, no
Shareholder shall have the right to (i) demand that the Company purchase or
redeem any or all of the Shares owned by such Shareholder or (ii) receive a
return of all or any part of the Subscription Price(s) received by the Company
for Shares owned by such Shareholder.
     (d) Under circumstances requiring a redemption of one or more Shares by the
Company as set forth in this Operating Agreement, no Shareholder shall have the
right to receive property other than cash, except as may be specifically
provided herein.
     (e) No Shareholder shall receive any interest, salary, draw, distribution
or other payment with respect to his Shares or for services rendered on behalf
of the Company as a Shareholder or otherwise in his capacity as a Shareholder.
     (f) No Shareholder shall have preemptive rights with respect to Shares in
the Company hereafter issued. If the Shareholders or the Board of Directors, as
applicable, determine to issue Shares in the Company to a then existing
Shareholder or a new Shareholder in accordance with a right to do so under this
Operating Agreement, no other Shareholder or Person shall have the right or
privilege to demand that additional Shares also be issued to them.

-4-



--------------------------------------------------------------------------------



 



Section 2.3 Shareholder Loans and Services. Neither loans nor services by any
Shareholder to the Company shall be considered contributions to the stated
capital of the Company.
Section 2.4 Limitation of Liability and Indemnification of Members.
     (a) No Shareholder of the Company shall be liable in such capacity for any
debt, obligation or liability of the Company.
     (b) The Company shall defend, indemnify and hold harmless each Shareholder
against judgments, settlements, penalties, fines or expenses incurred because
such Person is or was a Shareholder of the Company, to the fullest extent
permitted by Louisiana law.
Section 2.5 Meetings of the Shareholders.
     (a) All meetings of the Shareholders shall be held at the registered office
of the Company, as set forth in Section 1.2 hereof, or at such other place as
may be specified in the notice of the meeting.
     (b) A regular meeting of the Shareholders shall be called by the Board of
Directors and held at least once annually for the election of Directors and the
transaction of other business. Special meetings of the Shareholders may be
called by the Board of Directors or by any one or more of the Shareholders.
Business conducted at a special meeting shall be confined to the objects stated
in the notice of such meeting. Notice of any such regular or special meeting
shall be given to all Shareholders not less than three (3) Business Days nor
more than ten (10) Business Days before the date of such meeting, which notice
shall state the nature of the business to be transacted. Shareholders may vote
in person or by proxy at such meeting. Whenever the vote or consent of
Shareholders is permitted or required under this Operating Agreement or by law,
such vote or consent may be given by the Shareholders at a meeting of
Shareholders or may be given in accordance with the procedure described in
Section 2.6 hereof. Except as otherwise expressly provided in this Operating
Agreement, the vote of a Majority in Interest of the Shareholders shall control.
     (c) Nominations of candidates for the position of a Class A Director may be
made by the Board of Directors or any holder of Class A Shares, but not Class B
Shares. Nominations of candidates for the position of the Class B Director will
be made by any holder of Class B Shares, but not Class A Shares. Any such
nomination by a Shareholder shall be made by notice in writing to be delivered
or mailed to the Board of Directors at least twenty (20) Business Days prior to
the date of the annual meeting as established by the Board of Directors.
     (d) Each Shareholder shall have one (1) vote for each Share held by such
Person, except that, with respect to the election of Directors, only the holders
of Class A Shares shall be entitled to elect (or remove) the Class A Directors
of the Company, and only the holders of Class B Shares shall be entitled to
elect (or remove) the Class B Director. Directors shall be elected by a Majority
in Interest of their respective class, and may be removed, with or without
cause, by the vote of a Majority in Interest of the Shareholders of the class
that elected the Director at a special

-5-



--------------------------------------------------------------------------------



 



meeting called for such purpose (or by the written consent of the Shareholders
of that class holding a Majority in Interest).
     (e) Each Shareholder may authorize any Person to act for him by proxy on
all matters in which such Shareholder is entitled to participate, including
waiving notice of any meeting, or voting or participating at a meeting. Every
proxy must be signed by the Shareholder or his attorney-in-fact and delivered to
the Board of Directors before the meeting at which the proxy will be exercised.
No proxy shall be valid after the expiration of eleven (11) months from the date
thereof and every proxy shall be revocable at the pleasure of the Shareholder
executing it upon written notice of such revocation being given to the Board of
Directors.
     (f) Each meeting of the Shareholders shall be conducted by the President,
or such other Person as the Board of Directors may appoint, pursuant to such
rules for the conduct of the meeting as the Board of Directors deems
appropriate.
     (g) At each meeting of Shareholders, a list of the Shareholders arranged
alphabetically and certified by the Secretary, showing the number of Shares held
by each such Shareholder on the record date for the meeting, shall be produced
on the request of any Shareholder.
     (h) Any number of Shareholders, together holding at least a majority of the
outstanding Shares, who are present in person or represented by proxy at such
meeting shall constitute a quorum for the transaction of business despite the
subsequent withdrawal or refusal to vote of any Shareholder; provided, however,
that with respect to any action to be taken by the vote of a specific class of
Shares, a quorum for such action shall be determined only among the holders of
Shares of that class.
     (i) If less than a quorum is in attendance at any time for which a meeting
is called, the meeting may, after the lapse of at least one-half hour, be
adjourned by a majority in interest of the Shareholders present or represented
at such meeting. If notice of the adjournment of the meeting is sent to the
Shareholders, stating the date the meeting will reconvene, the purpose or
purposes of the meeting and that the previous meeting failed for lack of a
quorum, then any number of Shareholders, present in person or represented by
proxy, and together holding at least two-fifths of the outstanding Shares shall
constitute a quorum at the reconvened meeting provided that a majority of such
Shareholders are the holders of Class A Shares.
Section 2.6 Consent Without Meeting. In lieu of holding a meeting of the
Shareholders, any action requiring the vote of the Shareholders may be taken by
the written consent of those Shareholders holding, in the aggregate, the
percentage of Shares that would be required to approve such action under this
Operating Agreement at a meeting called for such purpose. Any such written
consent shall be delivered to the Board of Directors. If any such written
consent is signed by fewer than all of the Shareholders, a copy of the consent,
or notice of the action taken pursuant thereto, shall be given to all of the
Shareholders who did not sign the consent. Any such written consent may be
executed by obtaining facsimile signatures of the Shareholders on multiple
counterparts of the consent instrument.

-6-



--------------------------------------------------------------------------------



 



Section 2.7 Certificates. Shares in the Company may be evidenced by certificates
representing such Shares. The Board of Directors, in its sole and absolute
discretion, shall have the right to determine whether Shares in the Company are
certificated or uncertificated. In the event that Shares in the Company are
certificated, the Board of Directors, in its sole and absolute discretion, shall
determine the form of all certificates evidencing Shares in the Company,
provided that any certificate evidencing Shares in the Company shall contain the
following legend:
RESTRICTION
The sale, transfer, pledge, mortgage, encumbrance, donation, bequest, or other
disposition of the shares (“Transfer”) evidenced by this Certificate is
restricted by Section 6.1 of the Operating Agreement and By-Laws of the issuing
Company. In addition, Section 6.2 of the Operating Agreement and By-Laws grants
successive options to acquire the Shares evidenced by this Certificate in favor
of the Company and the Shareholders prior to any Transfer. The Company will mail
to the Shareholder of record a copy of such restrictions, without charge, within
five (5) days after receipt of a written request therefore, or the Operating
Agreement and By-Laws may be inspected at the principal business office of the
Company during regular business hours, upon written request, forwarded to the
corporate Secretary.
All certificates evidencing Shares may be authenticated by the signature of the
President alone, or by the signatures of the President and the Secretary, as
determined by the Board of Directors. A new certificate of Shares may be issued
in place of any certificate theretofore issued by the Company, alleged to have
been lost, stolen, mutilated, or destroyed, or mailed and not received, and the
Board of Directors may, in its discretion, require the owner of the replaced
certificate to give the Company a bond, unlimited as to stated amount, to
indemnify the Company against any claim which may be made against it on account
of the replacement of the certificate or any payment made or other action taken
in respect thereof.
Section 2.7 Agency Power of Shareholders. No Shareholder in his or her capacity
as a Shareholder shall be the agent or mandatary of the Company for any purpose.

-7-



--------------------------------------------------------------------------------



 



ARTICLE III
DIRECTORS/OFFICERS
Section 3.1 Board of Directors.
     (a) All powers of the Company shall be exercised by, and the business of
the Company shall be managed by or under the authority of, a Board of Directors
consisting of four (4), natural persons, none of whom need be a Shareholder.
Three (3) of the Directors appointed to the Board shall be Class A directors
(the “Class A Directors”), and one (1) of the Directors shall be a Class B
Director (the “Class B Director”). Class A Directors must each be a citizen of
the United States, but there is no restriction on the citizenship of the Class B
Director. No person who has been convicted of a crime involving conduct on his
part constituting moral turpitude or who has pled guilty or nolo contendere to
such a charge may serve as a Director of the Company. If a director is convicted
of a crime involving moral turpitude while in office, he shall be automatically
disqualified.
     (b) The Board of Directors, acting as a body, shall have all the rights,
powers and privileges that may be possessed by a “manager” under the Act, and
such rights, powers and privileges as are otherwise conferred by law or by this
Agreement or as are incidental thereto, including such powers and privileges as
are necessary or convenient to the conduct, promotion or attainment of the
business, purposes or activities of the Company. The Board of Directors shall
operate as, and shall have such additional powers as are customarily conferred
on, the board of directors of a Louisiana business corporation under the
Louisiana Business Corporation Act, La. R.S. §12:1 et seq. Absent an express
resolution of the Board of Directors, no Director, in his or her capacity as
such, shall be the agent or mandatary of the Corporation.
     (c) Without prejudice to the general powers granted to the Board of
Directors in the preceding subsections of this Section, the Board of Directors
shall have the following specific powers:
     (i) to fix the consideration for and direct the issuance of authorized,
unissued membership Shares;
     (ii) to authorize any officer or other agent of the Company to enter into
and carry out contracts of all kinds on behalf of the Company;
     (iii) to authorize any officer or other agent of the Company to buy, own,
manage, sell, lease, mortgage, pledge, invest or otherwise acquire, dispose or
encumber Company property on such terms as may be approved by the Board of
Directors, and to authorize any such Person to execute on behalf of the Company
any documents or instruments required in connection therewith;
     (iv) to authorize any officer or other agent of the Company to borrow funds
in the name of the Company on a secured or unsecured basis, at any interest rate
and from any Person, all on such terms as may be approved by the Board of
Directors (or if authorized

-8-



--------------------------------------------------------------------------------



 



by the Board of Directors, on such terms as may be approved by such officer or
agent), and to authorize any Person to execute on behalf of the Company any
promissory notes or other instruments to evidence such indebtedness;
     (v) to authorize any officer or other agent of the Company to mortgage,
grant security interests in, or otherwise encumber any property of the Company,
and to authorize any such Person to execute any acts of mortgage, security
agreements or other documents to effect such encumbrance, or to provide for the
perfection thereof, any which such document may include customary and usual
Louisiana security device clauses, including, without limitation, a confession
of judgment, a right to executory process, a waiver of appraisal and/or a pact
de non alienando;
     (vi) to employ employees, agents, consultants and advisors on behalf of the
Company;
     (vii) to confer upon any officer the power to appoint, remove and suspend,
and fix and change the compensation of, subordinate officers, agents and
employees;
     (viii) to bring and defend actions in law or at equity;
     (ix) to delegate any of the powers of the Board of Directors to any
operating officer of the Company, that is a U.S. Citizen, or any standing or
special committee provided that no more than a minority of the number of the
members of the committee necessary to constitute a quorum can be persons who are
not citizens of the United States;
     (x) to appoint one or more operating officers of the Company, or to appoint
other agents of the Company, to whom the foregoing powers and duties may be
delegated in whole or in part subject to the supervision of the Board of
Directors; and
     (xi) to declare and cause to be paid cash dividends or distributions, or to
declare and cause to be distributed in-kind dividends or distributions, to the
Shareholders, provided that such dividend or distribution is authorized by
applicable law.
     (d) At all meetings of the Board, each director shall have one vote. A
quorum for the transaction of business shall consist of (i) at least two of the
Class A Directors, and (ii) there must be more Class A Directors than Class B
Directors present at the meetings (whether or not ineligible to vote due to
conflicts of interest or otherwise). No more of the Directors than a minority of
the number of Directors necessary to constitute a quorum can be persons who are
not citizens of the United States. The action of a majority of the Directors
present at any meeting at which a quorum is present is the action of the Board
of Directors, unless the concurrence of a greater proportion is required for
such action by law or this Operating Agreement. If a quorum is not present at
any meeting of Directors, the Directors present may adjourn the meeting from
time to time, without notice other than announcement of the date and time the
meeting shall reconvene, until a quorum is present.

-9-



--------------------------------------------------------------------------------



 



     (e) The Board of Directors shall hold an annual meeting at such time and on
such date as shall be designated by the Chairman, or if no date is designated,
immediately following the annual meeting of the Shareholders. The Board of
Directors may hold any additional regular meetings that may be scheduled by a
majority vote of the Directors. Special meetings of the Board of Directors may
be held on any day when called by any Director upon request in writing signed by
such Director delivered to the Secretary either in person or by certified mail,
return receipt requested. Upon receipt of a request from any Director to call a
meeting as provided above, the Secretary shall inform the remaining Director(s),
and a date for such meeting shall be set and notice given as provided below. If
notice is not given within twenty (20) days after the delivery or mailing of the
request, the Director calling the meeting may fix the time of the meeting and
give notice thereof in the manner provided by law or by this Agreement.
     (f) Not less than ten (10), nor more than thirty (30), days prior written
notice of a meeting of the Board of Directors shall be given to each Director by
the Secretary of the Company. The notice shall state the time and place of the
meeting, and the business that is to be taken up by the Board of Directors. The
meeting shall be held at the time and place specified in the notice. Notice of
any meeting may be waived in writing by any Director. Participation by a
Director at any meeting of the Board of Directors for any purpose other than to
interpose an objection to the transaction of business on the ground that such
meeting has not been lawfully called and convened shall constitute a waiver of
notice.
     (g) Any meeting of the Board of Directors may be conducted by conference
telephone, or any Director may participate in any meeting of the Board of
Directors by conference telephone, provided that all persons participating in
the meeting can hear and communicate with each other. Participation in a meeting
pursuant to this Section shall constitute attendance at such meeting, except
where a Director participates in the meeting for the express purpose of
objecting to the transaction of business on the ground that the meeting is not
lawfully called or convened.
     (h) Any Director absent from a meeting of the Board of Directors may be
represented by any other Director or Shareholder who may cast the vote of the
absent Director by proxy, according to the absent Director’s written
instructions, general or specific.
     (i) Any action which may be taken at a meeting of the Board of Directors
may be taken by written consent signed by all of the Directors and filed in the
records of the proceedings of the Board.
     (j) No contract or transaction between this Company and one or more of its
Shareholders or its Directors, or between this Company and a Person in which a
Shareholder or a Director has a financial interest, concerning any matter
entrusted to the management of the Board of Directors, shall be void or voidable
solely for that reason, or solely because the interested Shareholder or Director
was present at or participated in the meeting of the Board of Directors which
authorized the contract or transaction, or solely because his or their votes
were counted for such purpose, if the material facts as to his interest in the
contract or transaction were disclosed or known to the Board of Directors and
the contract or transaction was approved by a majority vote of the Board of
Directors, in accordance with subsection (d) of this Section, without counting
the vote(s) of the interested Director, or if the contract or transaction was
fair to the

-10-



--------------------------------------------------------------------------------



 



Company as of the time it was authorized, approved, or ratified by the Board of
Directors. Interested Directors may be counted in determining the presence of a
quorum at a meeting which authorized the contract or transaction.
Section 3.2 Term of Office; Resignation; Removal. The terms of each Class A
Director shall commence upon his or her election and qualification and terminate
at the annual meeting of Shareholders next ensuing. The term of the Class B
Director elected by the holders of Class B Shares shall commence upon his or her
election and qualification and terminate at the second (2nd) annual meeting of
Shareholders following such election and qualification. Notwithstanding the
foregoing, each Director shall hold office until: (a) his successor is elected
at a meeting of the Shareholders; and otherwise until (b) his resignation,
removal from office, withdrawal from or termination of membership, death or
incapacity. Any Director may resign at any time upon thirty (30) days prior
written notice. In addition to removal by a vote of a Majority in Interest of
the class which elected him or her, any Director may also be removed by the vote
of the Shareholders collectively holding at least eighty percent (80%) of the
voting power of the Company at a meeting called for that purpose, or by written
consent of such Shareholders.
Section 3.3 Vacancies; Election of Successor. If any Director dies, becomes
incapacitated, resigns, or is removed from office, his or her successor shall be
elected by the vote of the Shareholders collectively holding a Majority in
Interest of the outstanding Shares of the applicable class at a special or
regular meeting called for the purpose of electing a successor, or the successor
may be designated by the written consent of such Shareholders.
Section 3.4 Officers.
     (a) General Provisions.
     (i) The Board of Directors shall appoint a Chairman, a President, a
Treasurer/Chief Financial Officer and a Secretary, and may appoint such other
officers or agents as the business of the Company may require, each of whom
shall have such authority, and perform such duties, as provided in this
Agreement or as the Board of Directors may from time to time determine. Except
for the offices of President and Secretary, which must be held by different
individuals, the same individual may contemporaneously hold more than one
office.
     (ii) Each officer of the Company shall hold office until his or her
successor is appointed and qualified, or until he or she resigns, is removed by
the Board of Directors or is otherwise disqualified to serve, whichever first
occurs. Any officer or agent may be removed by the Board of Directors at any
time, either with or without cause. Any officer or agent may resign at any time
by giving written notice to the Board of Directors. Any such resignation shall
take effect at the date of receipt of such notice or at any later time specified
therein; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective. If any office of the
Company becomes vacant by reason of the death, incapacity, resignation, or
removal of its incumbent, the Board of Directors shall appoint a successor who
shall hold office for the

-11-



--------------------------------------------------------------------------------



 



unexpired term, or until such individual resigns, is removed, or is disqualified
to serve as provided above.
     (iii) All powers conferred upon the officers pursuant to this Section 3.4
derive from, and represent a delegation of, powers granted to the Board of
Directors. All such powers shall be exercised subject to (A) any limitations
that would be imposed on the Board of Directors in the exercise of such power,
(B) any limitations that are imposed under this Section 3.4, and (C) any
limitations that are otherwise imposed by the Board of Directors.
     (b) Chairman of the Board. The Chairman of the Board, who shall be elected
from the incumbent Class A Directors of the Corporation, shall preside at all
meetings of the Board of Directors and exercise and perform such other powers
and duties as may be from time to time assigned to him by the Board of Directors
or prescribed by this Operating Agreement. The Chairman of the Board shall be a
citizen of the United States.
     (c) President. Subject to authority of the Board of Directors, the
President, who must be a citizen of the United States, shall have general
supervision, direction and control of the business, officers and employees of
the Company, and such other powers as may be prescribed by this Agreement or by
the Board of Directors. Within this authority, and in the course of his duties,
the President shall:
     (i) Appoint and remove, employ and discharge, and prescribe the duties and
fix the compensation of, all agents, employees and clerks of the Company and
supervise the officers, agents and employees of the Company, all subject to the
direction of the Board of Directors; and
     (ii) Make such contracts as the ordinary conduct of the business of the
Company may require, including the execution of purchase agreements, acts of
sale, leases and other instruments of conveyance in connection with the purchase
or sale of Company property; provided, however, that the President shall not
have the authority to bind the Company to any single obligation in excess of
$250,000.00, nor to sell, assign, or otherwise transfer any real or immovable
property of the Company, or any personal or movable property of the Company with
a value in excess of $250,000.00, without such authority being expressly
conferred, or such commitment ratified, by the Board of Directors; and
     (iii) As authorized by resolution of the Board of Directors, or by
resolution of the Shareholders, as applicable, execute promissory notes and
other instruments to evidence the indebtedness of the Company, as well as
mortgages, pledges, security agreements and other instruments encumbering any
Company property as security for such indebtedness.
     (d) Secretary. Subject to the supervision and control of the Board of
Directors, the Secretary (and any Assistant Secretary, subject to the additional
supervision of the Secretary) shall:

-12-



--------------------------------------------------------------------------------



 



     (i) Keep, at the registered office of the Company, the original or a copy
of the Articles and this Operating Agreement, as amended or otherwise altered to
date;
     (ii) Keep, at the registered office of the Company, or such other place as
the Board of Directors may order, a book of minutes of the proceedings of the
Board of Directors and all actions of the Board of Directors by written consent,
as well as a book of the minutes of all meetings or actions by written consent
of the Shareholders;
     (iii) See that all notices are duly given in accordance with the provisions
of this Agreement or as required by law;
     (iv) Keep, at the registered office of the Company, a Share register
showing the names of the Shareholders and their addresses, the number and class
of Shares owned by them, the numbers and dates of any certificates issued to
them with respect to such Shares, and the numbers and dates of cancellation of
each certificate surrendered for cancellation;
     (v) See that all books, reports, statements, certificates and all other
documents and records required by law for the Company are properly kept and
filed;
     (vi) Attest to any certification of any resolution or other document by the
Board of Directors, the President or any other operating officer or agent of the
Company, if required, and certify or authenticate any records of the Company;
and,
     (vii) Perform such other duties as from time to time may be assigned to
such officer by the Board of Directors or by the President, or such other duties
as may be specified elsewhere in this Agreement.
     (e) Treasurer/Chief Financial Officer. The Treasurer/Chief Financial
Officer shall have the general powers and duties usually vested in the office of
treasurer and chief financial officer of a business corporation, and such other
powers and duties as may be prescribed by the Board of Directors, the President
or by this Operating Agreement. Within this authority, and in the course of his
duties, the Treasurer/Chief Financial Officer shall:
     (i) Have charge and custody of, and be responsible for, all funds and
securities of the Company, and deposit all such funds in the name of the Company
in such banks, trust companies, or other depositories as shall be selected by
the Board of Directors;
     (ii) Receive and give receipt for monies due and payable to the Company.
from any source whatsoever;
     (iii) Disburse or cause to be disbursed, the funds of the Company as may be
directed by the Board of Directors, taking proper vouchers for such
disbursements;

-13-



--------------------------------------------------------------------------------



 



     (iv) Keep and maintain adequate and correct accounts of the properties and
business transactions of the Company, including accounts of its assets,
liabilities, receipts, disbursements, gains, losses, capital, surplus and
shares;
     (v) Exhibit, at all reasonable times, the books of account and records to
any Shareholder or Director, upon application, during business hours at the
principal office of the Company;
     (vi) Render to the Board of Directors and the President, whenever they
request it, an account of all of his transactions as Treasurer/Chief Financial
Officer and of the financial condition of the Company;
     (vii) Prepare, or cause to be prepared and certified, the financial reports
to be included in the annual report to the Shareholders and statements of the
affairs of the Company when requested by the Board of Directors; and
     (viii) Give to the Company a bond, if required by the Board of Directors,
in a sum, and with one or more sureties, or a surety company satisfactory to the
Board of Directors, for the faithful performance of the duties of his office and
for the restoration to the Company in case of his death, defalcation,
resignation, retirement or removal from office, of all books, papers, vouchers,
money, or other property of whatever kind in his possession or under his control
belonging to the Company.
     (f) Salaries. The salaries of the operating officers shall be fixed from
time to time by the Board of Directors.
Section 3.5 Limitation of Authority. Notwithstanding the foregoing provisions of
Sections 3.1 and 3.2 above, the unanimous consent of the Shareholders shall be
required for the following actions: (i) the amendment of this Operating
Agreement or the Articles, (ii) the issuance of additional authorized Shares or
the admission of new Shareholders, except as permitted by Section 6.1, (iii) the
merger or consolidation of the Company with or into any other Person or the
acquisition by the Company of any equity, ownership or other interest in any
other Person, and (iv) the sale of substantially all of the assets of the
Company.
Section 3.6 Directors and Officers as Fiduciaries: Business Judgment.
     (a) The Directors and officers shall be deemed to stand in a fiduciary
relationship to the Company and its Shareholders and shall discharge their
duties in good faith, with the diligence, care, judgment and skill which an
ordinary prudent person in a like position would exercise under similar
circumstances and in the manner such Person reasonably believes to be in the
best interests of the Company. Nothing contained in this Section 3.6(a) shall
derogate from any indemnification authorized by La. R.S. § 12:1315(A)(2).
     (b) Without limiting the scope of La. R. S. § 12:1314(2), in discharging
their respective duties, the Board of Directors and all officers shall be fully
protected in relying in good faith upon the records of the Company and upon such
information, opinions, reports or statements

-14-



--------------------------------------------------------------------------------



 



presented to the Company or the Board of Directors by any of the Company’s
officers or employees, by a committee of the Board of Directors, by any legal
counsel for the Company, by any independent or certified public accountant, or
by any other Person selected with reasonable care by the Board of Directors or
the President, or by any other agent having the authority to make such
selection, as to matters the Board of Directors or such officers reasonably
believe are within such Person’s professional competence. No Director or officer
is acting in good faith if he or she has knowledge concerning the matter in
question that makes reliance otherwise permitted by this subsection unwarranted.
     (c) Subject to sub-paragraph (e) below, each Director and each officer
shall account to the Company and hold as trustee for it any profit or benefit
derived by such Person: (i) without the informed consent of a majority of the
uninterested Directors or Shareholders, as applicable, in accordance with R.S.
12: 1318( C), (ii) from any transaction connected with the conduct or winding up
of the Company, or (iii) from any personal use by such Person of the property of
the Company.
     (d) Neither any Director nor any officer shall be liable for any action
taken on behalf of the Company or any failure to take any action if such
Director or officer performs the duties of his or her office in compliance with
this Section 3.6.
     (e) Notwithstanding anything in this Operating Agreement to the contrary,
the Directors and any entity in which they are associated may compete with the
Company.
Section 3.7 Reliance by Third Parties. Any Person dealing with the Company may
rely upon a certificate signed on behalf of the Company by any Director or by
the Secretary (or an Assistant Secretary, if appointed), to establish the
membership of any Shareholder, the authenticity of any records of the Company or
the authority of any Person, including the certifying Director or Secretary, to
act on behalf of the Company.
Section 3.8 Directors’ Compensation. The compensation of the Directors, if any,
shall be determined by a majority vote of the Board of Directors on an annual
basis.
Section 3.9 Indemnification of the Directors and Officers.
     (a) Except to the extent such indemnification may be prohibited by law, the
Company, its receiver, or its trustee shall, and does hereby, indemnify, defend,
hold harmless and pay all judgments and claims against each of the Directors
and/or officers relating to any liability or damage incurred or suffered by any
of the Directors or officers by reason of any act performed or omitted to be
performed (but not constituting willful misconduct, an intentional violation of
this Operating Agreement, gross negligence or a breach of fiduciary duty to the
Company and/or the Shareholders) by such Directors or officers or their agents
or employees in connection with the Company’s business, including reasonable
attorneys’ fees incurred by such Directors or officers in connection with the
defense of any claim or action based on any such act or omission. Such liability
or damage caused by any Director’s or officer’s acts or omissions in connection
with the business of the Company includes, but is not limited to, reasonable
attorneys’ fees incurred by such Directors or officers in connection with the
defense of any action based on such acts or

-15-



--------------------------------------------------------------------------------



 



omissions, which attorneys’ fees may be paid as incurred. For purposes of this
Section 3.9, the terms “willful misconduct” or “gross negligence” shall include,
but not be limited to, acts of fraud.
     (b) In the event any Shareholder shall bring a legal action against any of
the Directors or officers, including a derivative suit, the Company shall, and
does hereby, indemnify, defend, hold harmless and pay all expenses of such
Directors and officers, including, but not limited to, reasonable attorneys’
fees incurred in the defense of such action, unless such Directors or officers
shall be adjudicated guilty of or liable for gross negligence, an intentional
breach of this Operating Agreement, willful misconduct or a breach of fiduciary
duty to the Company and/or the Shareholders, in connection with the performance
of his duties as one of the Directors or officers of the Company.
     (c) The Company shall, and does hereby, indemnify, defend, hold harm1ess
and pay all expenses, costs or liabilities of each of the Directors and officers
in the event that any of the Directors or officers, for the benefit of the
Company, makes any deposit, acquires any option, makes any payment, or assumes
any obligation in connection with any property proposed to be acquired by the
Company and any of such Directors or officers suffers any financial loss as a
result of such action.
     (d) Any indemnification required herein to be made by the Company shall be
made promptly following the fixing of any loss, liability, or damage incurred or
suffered. If, at any time, the Company has insufficient funds to provide such
indemnification as herein provided, it shall provide such indemnification if and
as the Company generates sufficient funds, and prior to any distribution to the
Shareholders.
     (e) Notwithstanding the foregoing provisions of this Section 3.9, none of
the Directors or officers shall be indemnified by the Company from any liability
for acts or omissions that constitute willful misconduct, an intentional
violation of this Operating Agreement, gross negligence or a breach of fiduciary
duty to the Company and/or the Shareholders; and the Directors and officers
shall not be indemnified by the Company against any liability for other actions
or omissions unless such were taken in good faith and with the reasonable belief
that (i) in the case of actions or omissions by any of the Directors or officers
in their official capacity as one of the Directors or officers of the Company,
such actions or omissions were in the Company’s best interests, and (ii) in all
other cases, that such actions or omissions were at least not opposed to the
Company’s best interests, and, in the case of any actions or omissions alleged
to be unlawful, such were taken without reasonable cause to believe such actions
or omissions would be unlawful.
ARTICLE IV
ACCOUNTING AND RECORDS
Section 4.1 Records and Accounting. The Board of Directors shall make such
filings as may be necessary to cause the Company to be taxed as a corporation
under the Code and the Regulations. The financial and tax books and records of
the Company shall be kept, and the financial position and the results of its
operations recorded, in accordance with the method of

-16-



--------------------------------------------------------------------------------



 



accounting determined by the Board of Directors. The books and records of the
Company shall reflect all Company transactions and shall be appropriate and
adequate for the Company’s business. The Fiscal Year of the Company for
financial reporting and for federal income tax purposes shall be the calendar
year.
Section 4.2 Access to Accounting Records. All books and records of the Company
shall be maintained at the registered office of the Company, and each
Shareholder; and his duly authorized representatives, shall have access to them
at such office of the Company and the right to inspect and copy them at
reasonable times.
Section 4.3 Annual and Tax Information. The Board of Directors shall use
reasonable efforts to cause the Company to deliver to each Shareholder within
90 days after the end of each Fiscal Year all information necessary for the
preparation of such Shareholder’s federal income tax return. The Board of
Directors shall also use its best efforts to cause the Company to prepare,
within 120 days after the end of each Fiscal Year, a financial report of the
Company for such Fiscal Year, containing a balance sheet as of the last day of
the year then ended, an income statement for the year then ended and a statement
of cash flow.
Section 4.4 Accounting Decisions. All decisions as to accounting matters, except
as otherwise specifically set forth herein, shall be made by the Board of
Directors. The Board of Directors may rely upon the advice of the Company’s
accountants as to whether such decisions are in accordance with accounting
methods followed for federal income tax purposes.
ARTICLE V
S CORPORATION STATUS
[Intentionally Omitted]
ARTICLE VI
TRANSFER OF INTERESTS
Section 6.1 Transfer Restrictions..
     (a) The sale, assignment, donation, bequest, pledge, mortgage or grant of a
security interest in, encumbrance, hypothecation, or other transfer
(collectively “Transfer”) of any Shares of the Company is prohibited except in
connection with a Permitted Transfer or upon the prior written consent of a
majority of the disinterested Shareholders of the Company.
     (b) Class A Shares may only be issued or Transferred only to individuals
who are citizens of the United States and/or to Persons who are citizens of the
United States under Section 2 of the Shipping Act of 1916, 46 U.S.C.§802 (the
“Shipping Act”) and applicable regulations promulgated thereunder.

-17-



--------------------------------------------------------------------------------



 



     (c) Additional restrictions on the Transfer of any Shares of the Company
may be imposed by redemption or other agreements among the Company and its
Shareholders.
Section 6.2 Permitted Transfers. The following Transfers of Shares are Permitted
Transfers:
     (a) Notwithstanding the provisions of Section 6.1(a), but subject to any
restrictions imposed by subsections (b) or (c) of Section 6.1, any Shareholder
may sell or assign all or any portion of his or her Shares provided that such
Shareholder first offers the Shares to the Company, and the other Shareholders
in accordance with this subsection. Prior to the Transfer of any Shares, by or
for the account of a Shareholder, the Shareholder shall give written notice of
the proposed Transfer to the Company. The notice of proposed Transfer shall set
forth the following information, as applicable: (i) the nature of the proposed
Transfer (sale, pledge, etc.); (ii) the identity of the proposed transferee;
(iii) the purchase price to be paid for, or other consideration supporting the
Transfer of, the Shares; (iv) the number of Shares to be Transferred; and
(v) the terms of such Transfer (e.g., cash, credit sale, etc.). The Company, and
the remaining Shareholders (subject to Section 6.1(b) with respect to Class A
Shares) shall have the option to redeem or purchase all or any portion of the
Shares to be Transferred at the same price, and under the same terms and
conditions, as set forth in the notice of proposed Transfer; provided, however,
that if the proposed Transfer is not a sale or in the nature of a sale, the
Company or the remaining Shareholders (subject to Section 6.1(b) with respect to
Class A Shares) may acquire all or any portion of the Shares for an amount equal
to the price per Share paid by such Shareholder for the initial issuance of the
Shares to be transferred, plus that percentage of any positive retained earnings
or minus that percentage of any negative retained earnings of the Company as of
the date of Transfer (as determined by the certified public accountants
regularly retained by the Company to perform accounting services) commensurate
with the percentage of equity of the Company represented by those Shares. Upon
receipt of the notice of proposed Transfer, the Company shall promptly notify
all other Shareholders. The Company shall then have fifteen (15) business days
from receipt of the notice of proposed Transfer to exercise the foregoing option
by written notice to the transferor Shareholder that the Company will acquire
the Shares (or stating the number of Shares that will be acquired by the
Company, if the Company elects to acquire only a portion of the Shares for which
a Transfer is proposed) given as provided in Section 8.13. The Company shall
have an additional thirty (30) days from the date of exercise of the option as
provided above to redeem or otherwise acquire the Shares. In the event that the
Company may not lawfully redeem or otherwise acquire the Shares under this
option, or the acquisition by the Company would endanger the Company’s status as
a citizen of the United States under Section 2 of the Shipping Act at the time
it receives the notice of proposed Transfer, or the Company elects not to redeem
all of the Shares subject to the option, then the Company shall provide notice
to the transferor Shareholder, and the remaining Shareholders that all or a
portion of the Shares remain available to be optioned by or the remaining
Shareholders. The remaining Shareholders (subject to Section 6.1(b) in the case
of Class A Shares) shall have the option to acquire all or any portion of the
Shares under the same terms available to the Company above. The options of the
remaining Shareholders shall be exercised by written notice to the Company and
the transferor Shareholder within fifteen (15) business days after the issuance
of the notice of availability to be sent by the Company. The notice of exercise
shall state the number of Shares that the optionee desires to acquire. Should
more than one Shareholder desire to acquire any Shares remaining after the
exercise of the

-18-



--------------------------------------------------------------------------------



 



options in favor of the Company, each such Shareholder may purchase that portion
of the Shares to be Transferred as corresponds to a fraction in which the
numerator is the number of Shares then owned by such Shareholder, and the
denominator is the total number of Shares then owned by all of the Shareholders
who desire to purchase the offered Shares. The remaining Shareholders who desire
to purchase any of the Shares proposed to be Transferred shall have an
additional thirty (30) days from the date of exercise of the option as provided
above to acquire the optioned Shares. Should the Company and/or the remaining
Shareholders fail to exercise the foregoing options, or should the Company
and/or the remaining Shareholders fail to redeem or purchase all of the Shares
within the periods stated above, any remaining Shares of the transferor
Shareholder may be Transferred; provided, however, that such Transfer must be
consummated between the same Persons, for the same consideration, and under the
same terms and conditions as set forth in the notice of proposed Transfer within
fourteen (14) days following the lapse of the foregoing options, or the
restrictions imposed by this subsection shall reattach and such Transfer shall
be null and void.
     (b) Any Shareholder may Transfer all or any portion of his Shares to a
parent, subsidiary or affiliate, or to any trust, partnership, limited liability
company or other juridical entity, controlled by or under common control with
the Shareholder, provided that such transfer will not impair the status of the
Company as a citizen of the United States under Section 2 of the Shipping Act.
Section 6.3 Transfer of Shares. To the extent a Transfer is permitted under this
Article VI, the Share or Shares of the Company are transferable only on the
books of the Company, by the holders thereof in person or by their duly
authorized attorneys or legal representatives, and in accordance with this
Operating Agreement and the Articles of Organization. Upon such transfer, the
old certificates shall be surrendered to the Secretary, by whom they shall be
canceled, and new certificates shall thereupon be issued. A record shall be made
of each transfer by the Secretary in the share register. Any Transfer shall be
made subject to the provisions of this Article VI, and the restrictions and
reservations provided in this Section shall be binding upon the Transferee. Any
further Transfer of the Shares shall be prohibited except upon the compliance
with the requirements of this Article. Following any Transfer, Exhibit A shall
be amended as provided in Section 2.1 as appropriate to reflect such Transfer.
Section 6.4 Prohibited Transfers. Any purported Transfer of any Share or Shares
that is not a Permitted Transfer or otherwise authorized by the consent of a
majority of the disinterested Shareholders shall be null and void and of no
force or effect whatever; provided that, if the Company, in its sole discretion,
elects to recognize a Transfer that is not a Permitted Transfer, the Shares
Transferred shall be strictly limited to the transferor’s rights to and
distributions as provided by this Operating Agreement with respect to the
transferred Shares, which distributions may be applied (without limiting any
other legal or equitable rights of the Company) to satisfy any debts,
obligations, or liabilities for damages that the transferor or transferee of
such Shares may have to the Company.
     In the case of a Transfer or attempted Transfer of Shares that is not a
Permitted Transfer or otherwise authorized by the consent of a majority of the
disinterested Shareholders, the Shareholders engaging or attempting to engage in
such Transfer shall, and do hereby, indemnify,

-19-



--------------------------------------------------------------------------------



 



defend and hold harmless the Company and the other Shareholders from all cost,
liability, and damage that any of such indemnified Persons may incur (including,
without limitation, incremental tax liability and attorneys’ fees and expenses)
as a result of such Transfer or attempted Transfer and efforts to enforce the
indemnity granted thereby.
Section 6.5 Rights of Unadmitted Transferees. A Person who acquires one or more
Shares in the Company but who is not already a Shareholder or who is not
admitted as a substituted or additional Shareholder pursuant to Section 6.6
hereof shall be entitled only to distributions with respect to such Shares, and
shall have no right to any information or accounting of the affairs of the
Company, shall not be entitled to inspect the books or records of the Company,
and shall not have any of the rights of a Shareholder under this Operating
Agreement or of a member under the Act. A Person who acquires one or more Shares
in the Company but who is not already a Shareholder or who is not admitted as a
substituted Shareholder pursuant to Section 6.6 hereof shall have no right to
Transfer said Shares except in compliance with the provisions of this
Article VI.
Section 6.6 Admission of Transferees as Shareholders. Subject to the other
provisions of this Article VI, a transferee of any Shares who is not a
Shareholder at the time of the Transfer may be admitted to the Company as a
substituted or additional Shareholder only upon satisfaction of all of the
conditions set forth below in this Section 6.6:
     (a) All of the Shareholders consent to such admission, which consent may be
given or withheld in the sole and absolute discretion of the Shareholders, or
the Share or Shares with respect to which the transferee is being admitted were
acquired by means of a Permitted Transfer;
     (b) The transferee becomes a party to this Operating Agreement as a
Shareholder and executes such documents and instruments as the Board of
Directors may reasonably request (including, without limitation, amendments to
this Operating Agreement) as may be necessary or appropriate to confirm such
transferee as a Shareholder of the Company and such transferee’s agreement to be
bound by the terms and conditions hereof;
     (c) The transferee agrees to pay or reimburse the Company for all
reasonable legal, filing, and publication costs that the Company incurs in
connection with the admission of the transferee as a Shareholder with respect to
the Transferred Share or Shares; and,
     (d) Subject to waiver by the Board of Directors, if the transferee is not
an individual of legal majority, the transferee provides the Company with
evidence satisfactory to counsel for the Company of the authority of the
transferee to become a Shareholder and to be bound by the terms and conditions
of this Operating Agreement.

-20-



--------------------------------------------------------------------------------



 



ARTICLE VII
DISSOLUTION
Section 7.1 Events Causing Dissolution. The Company shall dissolve and commence
winding up its affairs upon the first to occur of the following:
     (a) The unanimous vote or consent of the Shareholders;
     (b) The entry of a decree of judicial dissolution; or
     (c) The decision of the Board of Directors to dissolve and liquidate the
Company.
Section 7.2 Winding Up. Upon dissolution, the Company shall continue solely for
the purposes of winding up its affairs in an orderly manner, liquidating its
assets, and satisfying the claims of its creditors and Shareholders, and no
Shareholder shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Company’s business and affairs. To the
extent not inconsistent with the foregoing, all covenants and obligations in
this Operating Agreement shall continue in full force and effect until such time
as all property of the Company has been distributed pursuant to this Section 7.2
and the Company has been dissolved in accordance with the Act. The President, or
if there is none at the time, the Chairman of the Board of Directors, shall
serve as the liquidator of the Company who shall be responsible for overseeing
the winding up and dissolution of the Company, shall take full account of the
Company’s liabilities and property, shall cause all property of the Company to
be liquidated as promptly as is consistent with obtaining a fair value therefor,
and shall cause the proceeds therefrom, to the extent sufficient therefor, to be
applied and distributed to the Shareholders in proportion to the Shares held by
them.
Section 7.3 Distribution of Assets. Upon the winding-up of the affairs of the
Company, all property of the Company shall be distributed in accordance with
Sections 7.4 and 7.5 of this Operating Agreement.
Section 7.4 In-Kind Distributions. In-kind distributions may be made in lieu of
asset sales and the distribution of sales proceeds, at the discretion of the
liquidator, and, if made, shall, to the extent possible, be made on the basis of
particular properties being distributed to particular Shareholders in full
ownership. Any property distributed in-kind shall be valued by an independent
appraisal at its fair market value, or as otherwise agreed by all of the
Shareholders, and then treated as though the property were sold at such fair
market value as of the time of such distribution (with a resulting allocation of
profits and losses) and the cash proceeds were distributed.
Section 7.5 Distributions. Each Shareholder shall receive upon liquidation cash
or other assets (both valued at their appraised fair market value, as determined
above, net of any liabilities which encumber them at the time of distribution)
in proportion to the number of Shares held by such Shareholder as of the date of
liquidation. Each Share shall be entitled to an equal liquidating distribution.

-21-



--------------------------------------------------------------------------------



 



Section 7.6 Rights of Shareholders. Except as otherwise provided in this
Agreement: (a) each Shareholder shall look solely to the assets of the Company
for the return of his capital contribution and shall have no right or power to
demand or receive property other than cash from the Company, and (b) no
Shareholder shall have priority over any other Shareholder as to the return of
his subscription price, other distributions or dividends.
ARTICLE VIII
MISCELLANEOUS
Section 8.1 Specific Performance. The parties acknowledge that their obligations
hereunder are unique, and that it would be extremely impracticable to measure
the resulting damages if any party should default in his obligations under this
Operating Agreement. Accordingly, in the event of a failure by a party to
perform his obligations hereunder, the non-defaulting parties may, in addition
to any other available rights or remedies, sue for specific performance and, in
connection with any such suit, the parties each expressly waive the defense
therein that the plaintiff has an adequate remedy at law.
Section 8.2 Confidentiality. All Shareholders shall keep confidential all
information of a proprietary nature owned by the Company and shall only disclose
such information if required by law or order of a court of competent
jurisdiction.
Section 8.3 Complete Agreement. This Operating Agreement and the Articles
constitute the complete and exclusive agreement among the Shareholders with
respect to the subject matter hereof. This Operating Agreement and the Articles
replace and supersede all prior agreements made by and among the Shareholders or
any of them with respect to the subject matter hereof. This Operating Agreement
and the Articles supersede all prior written and oral statements, and no
representation, statement, condition or warranty not contained in this Operating
Agreement or the Articles will be binding on the Shareholders or have any force
or effect whatsoever as among the Shareholders.
Section 8.4 Governing Law. This Operating Agreement and the rights of the
parties hereunder will be governed by, interpreted and enforced in accordance
with the laws of the State of Louisiana applicable to agreements to be performed
entirely in Louisiana.
Section 8.5 Binding Effect. Subject to the provisions of this Operating
Agreement relating to Transfers, this Operating Agreement shall be binding upon
and inure to the benefit of the Shareholders and their respective distributees,
executors, administrators, heirs, legatees, successors and assigns.
Section 8.6 Terms. Common nouns and pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular and plural, as the identity of the Person
or Persons may in the context require. Any reference to the Code or other
statutes or laws shall include all amendments, modifications or replacements of
the specific sections and provisions concerned, whether presently in effect or
hereinafter promulgated.

-22-



--------------------------------------------------------------------------------



 



Section 8.7 Headings. Headings herein are inserted only for convenience and ease
of reference and are not to be considered in the construction or interpretation
of any provision of this Operating Agreement.
Section 8.8 Severability. If any provision of this Operating Agreement is held
to be illegal, invalid or unenforceable under any present or future laws in
effect during the term of this Operating Agreement, such provision shall be
fully severable, and this Operating Agreement will be construed and enforced as
if such illegal, invalid, or unenforceable provision had never comprised a part
of this Operating Agreement, and the remaining provisions of this Operating
Agreement shall remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Operating Agreement. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Operating Agreement a provision as similar in effect to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid, and enforceable.
Section 8.9 Multiple Counterparts. This Operating Agreement may be executed in
several counterparts, each of which will be deemed an original, but all of which
when taken together shall constitute one and the same instrument. However, in
making proof thereof, it will be necessary to produce only one copy hereof
signed by the party to be charged.
Section 8.10 Additional Documents and Acts. Each Shareholder agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Operating Agreement
and the transactions contemplated hereby.
Section 8.11 No Third Party Beneficiary. This Operating Agreement is made solely
and specifically among and for the benefit of the parties hereto, and their
respective successors and assigns subject to the express provisions hereof
relating to Transfers, and no other Person will have any rights, interest or
claims hereunder or be entitled to any benefits under or on account of this
Operating Agreement as a third party beneficiary or otherwise.
Section 8.12 References to this Operating Agreement. Numbered or lettered
articles, sections and subsections herein contained refer to articles, sections
and subsections of this Operating Agreement, unless otherwise expressly stated.
Section 8.13 Notices. Any notice to be given or to be served upon the Company or
any party hereto in connection with this Operating Agreement must be in writing
and will be deemed to have been given and received when delivered to the address
specified by the party to receive the notice. Such notices will be given to a
Shareholder at the address specified in Section 2.1 hereof. Any Shareholder or
the Company may, at any time by giving five (5) days prior written notice to the
other Shareholders and the Company, as applicable, designate any other address
in substitution of the foregoing address to which such notice will be given.
Section 8.14 Amendments. All amendments to this Operating Agreement must be in
writing and signed by those Shareholders necessary to approve such amendment as
provided in Section 3.5.

-23-



--------------------------------------------------------------------------------



 



Section 8.15 Title to Company Property. Legal title to all property of the
Company will be held and conveyed in the name of the Company.
IN WI\ITNESS WHEREOF, the undersigned, being the sole and only Shareholders of
the Company, have executed this Operating Agreement effective as of
                          , 2006.

     
SHAREHOLDERS:
   
 
   
RIGDON MARINE CORPORATION
   
 
   
 
   
/s/ Larry T. Rigdon
By: Larry T. Rigdon
   
 
   
/s/ Lee Jackson
Lee Jackson
   
 
   
BOURBON OFFSHORE HOLDINGS SAS
   
 
   
/s/ Christian Lefeire
By: Christian Lefeire
   

-24-



--------------------------------------------------------------------------------



 



EXHIBIT A
Class A Shareholders as of
September 1, 2006

                              Shares   Percentage Member Name   Municipal
Address   Owned   Owned
Lee Jackson
  601 Poydras Street
Suite 2775
New Orleans, LA 70130     5,100       51 %
 
                   
Rigdon Marine
Corporation
  815 Walker Street
Houston, TX 77001     2,450       24.5 %

Class B Shareholders as of
September 1, 2006

                     
BOURBON
OFFSHORE
HOLDINGS SAS
  6620 Riverside Drive
Metairie, LA 70003     2,450       24.5  

-25-